Citation Nr: 1745157	
Decision Date: 10/11/17    Archive Date: 10/19/17

DOCKET NO. 09-25 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Whether the appellant is entitled to an apportionment of the Veteran's service-connected compensation benefits.  


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from February 1972 to March 1980.  The appellant is his estranged spouse, who is legally separated from, although still married to, the Veteran.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a regional office (RO) apportionment decision of February 2008, which denied the appellant's request for an apportionment of the Veteran's compensation as his spouse.  

A Travel Board hearing was held in September 2009 before the undersigned Veterans Law Judge (VLJ).  A copy of the transcript of that hearing is of record.  

The Board remanded the claim for additional evidentiary development in February 2011, and it has now been returned for further appellate consideration.  

As this is a contested claim, this Board decision must be issued to both the appellant and the Veteran.

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  In addition to the VBMS file, there is a Virtual VA paperless claims file associated with the claim.  



FINDING OF FACT

Apportionment of more than 50 percent of the Veteran's benefits would constitute undue hardship on him while apportionment of less than 20 percent of his benefits would not provide a reasonable amount for the appellant.  


CONCLUSION OF LAW

The criteria for an apportionment of the Veteran's compensation benefits have not been met.  38 U.S.C.A. § 5307 (West 2014); 38 C.F.R. §§ 3.450, 3.451, 3.452, 3.458 (2016).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2014); 38 C.F.R. §§ 3.156(a), 3.159, 3.326(a) (2016); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  However, the VCAA does not apply to decisions regarding how benefits are to be distributed.  See Sims v. Nicholson, 19 Vet. App. 453, 456 (2006).  Similarly, the VCAA does not generally apply to matters arising under Chapter 53, Title 38, of the United States Code.  See, e.g., Lueras v. Principi, 18 Vet. App. 435 (2004); Barger v. Principi, 16 Vet. App. 132, 138 (2002).  Inasmuch as a claim for apportionment arises under Chapter 53, and involves a decision with respect to how benefits are distributed, the provisions of the VCAA are inapplicable.  

Apportionment

VA law provides that a veteran's compensation benefits may be apportioned on behalf of his or her spouse under certain, specified circumstances.  38 U.S.C.A. § 5307 (West 2014).  A "general" apportionment may be paid if the veteran is not residing with his or her spouse and the veteran is not reasonably discharging his responsibility for the spouse's support.  38 C.F.R. § 3.450(a)(1)(ii) (2016).  It is not necessary for the claimant to establish the existence of hardship in order to obtain a "general" apportionment.  See Hall v. Brown, 5 Vet. App. 294 (1993).  However, a veteran's benefits will not be apportioned where the total benefit payable to the veteran does not permit payment of a reasonable amount to any apportionee.  38 C.F.R. § 3.458(a) (2016).  

A "special" apportionment which may be paid in certain situations involving hardship.  See 38 C.F.R. § 3.451 (2016).  Specifically, without regard to any other provision regarding apportionment, where hardship is shown to exist, compensation benefits payable may be apportioned between the veteran and his or her dependents on the basis of the facts of the individual case, as long as it does not cause undue hardship to the veteran or other persons in interest.  Id.  In determining the basis for special apportionment, consideration is to be given to such factors as the amount of VA benefits payable, other income and resources of the veteran and those dependents in whose behalf the apportionment is claimed, and the special needs of the veteran, his or her dependents, and the apportionment claimants.  Id.  A "special" apportionment of more than 50 percent of the veteran's benefits is ordinarily considered to constitute undue hardship on him or her while apportionment of less than 20 percent of his or her benefits is ordinarily considered insufficient to constitute a reasonable basis for any apportionee.  38 C.F.R. § 3.451 (2016).  

The appellant filed a claim for an apportionment of the Veteran's compensation benefits in February 2006.  At that time, the Veteran was in arrears in court ordered support payments due her.  

The February 2008 apportionment decision reflects that following review of the financial statements submitted, the appellant spouse had $1,588.00 in additional net income after expenses.  The Veteran's income and expenses showed that his net income after expenses was $28.00.  The apportionment was denied pursuant to 38 C.F.R. § 3.451 in that payment would cause undue hardship to the Veteran as apportionment of more than 50 percent of his benefits would constitute undue hardship on him while apportionment of less than 20 percent of his benefits would not provide a reasonable amount for any apportionee (the appellant).  

At the September 2009 hearing, the appellant testified that her financial situation had changed.  She subsequently submitted financial information which revealed that she had a monthly deficit of $906.76 in September 2009  On August 6, 2016, she submitted updated financial information which showed that she was still running a deficit, but in the amount of $129.00 per month.  Thus, the evidence shows that since September 23, 2009, the appellant had a financial need for an apportionment.  

The Board remanded the case in February 2011 for additional development, to include that the RO provide an auditing of all payments that the Veteran had received for the appellant and from which date.  Subsequently in an October 2016 supplemental statement of the case, the RO noted that the claims folder showed that the appellant was added to the Veteran's award as of his April 1, 1997, payment, and that he continued to receive a monthly payment for the appellant.  It was further noted that since the claim for apportionment was received in February 2006, the first of the month following would be the earliest possible date that an apportionment could be paid.  As requested, the RO provided the list of the proportion of the Veteran's monthly benefit that was due to spousal benefits.  Each date represented the monthly difference between the Veteran's current award and his monthly payment had he not been getting benefits for his spouse (the appellant) as a dependent.  


Payment start date                                                              Amt. of Monthly 
                                                                                            Compensation Payment
                                                                                             From Dependent

3/1/06                                                                                    $135.00
12/1/06                                                                                  $139.00
12/1/07                                                                                  $142.00
12/1/08                                                                                  $150.00
12/1/11                                                                                  $155.00
12/1/12                                                                                  $157.00
12/1/13                                                                                  $159.36
12/1/14                                                                                   $162.07

Clearly, the evidence shows that the Veteran is receiving monetary benefits for his estranged spouse.  

As noted above, a veteran's benefits will not be apportioned where the total benefit payable to the veteran does not permit payment of a reasonable amount to any apportionee.  38 C.F.R. § 3.458(a) (2016).  The level of payment sufficient to warrant an apportionment is not otherwise defined.  However, the Board observes that VA law provides that an additional amount of compensation may be payable for a spouse only where the veteran is entitled to compensation at the rate of 30 percent or more.  38 U.S.C.A. § 1115 (West 2014); 38 C.F.R. § 3.4(b)(2) (2016).  The Board finds this to be a useful guideline for determining whether the Veteran's benefit is high enough to permit a reasonable apportionment to the appellant, as his spouse.  

Here, if the Board were to apportion these specific amounts to the appellant, it would be less than the 20 percent minimum suggested in 38 C.F.R. § 3.451 (2016).   In this case, both the appellant and Veteran claim hardship, and each claims that the other is in a better financial position.  However, because the Veteran's compensation 

is not currently high enough to permit payment of a reasonable amount to the appellant, further development of hardship, in the form of specific financial information from both parties, is not required.  Moreover, it would create a hardship on the Veteran as he does not have the disposable income to cover his costs.  

Parenthetically, the Board notes that on September 30, 2016, the Veteran filed a claim to have the appellant removed from his compensation benefits based on their divorce.  Upon a divorce from a veteran, the ex-spouse loses her status as a veteran's spouse, including any potential entitlement to an apportionment of his VA disability compensation.  See 38 U.S.C.A. § 101(31) (West 2014); 38 C.F.R. §§ 3.1(j), 3.50(a) (2016).  Therefore, if the Veteran and appellant are, in fact, divorced, the appellant is no longer entitled to apportionment under any circumstances, effective the date of the divorce.  The Veteran submitted a copy of their September 2005 separation order (which specifically notes that they were to remain married).  In November 2016, the appellant submitted an additional statement noting that that there was no divorce pending.  As no divorce is indicated, the appellant does not lose her status as a spouse and her potential entitlement of compensation benefits.  However, as noted above, apportionment is denied because the total benefit payable to the Veteran does not permit payment of a reasonable amount to any apportionee.  
38 C.F.R. § 3.458(a) (2016).  

For these reasons, the appellant is not entitled to an apportionment of the Veteran's VA compensation.  The "benefit-of-the-doubt" rule does not apply in simultaneously contested claims (such as this case) because the benefit of the doubt cannot be given to both an appellant and a veteran.  See Elias v. Brown, 10 Vet. App. 259, 263 (1997).  

						(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to an apportionment of the Veteran's disability compensation benefits is denied.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


